Citation Nr: 0806078	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected mood disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.

In March 2007, the veteran filed a claim seeking a total 
disability rating based upon individual unemployability.  
This issue has not been developed for appellate review, and 
is therefore referred to the RO for appropriate disposition.


REMAND

The veteran seeks an initial evaluation in excess of 30 
percent for his service-connected mood disorder.  

In February 2006, the veteran submitted a statement 
indicating that his service-connected mood disorder warrants 
an increased disability rating based upon an increase in his 
prescribed psychiatric medications.  Treatment reports, dated 
in February 2006 and in February 2007, reflect that the 
veteran's prescribed psychiatric medication has been 
increased twice since his most recent VA psychiatric 
examination in February 2005.  

Given the passage of time since his most recent examination, 
and the allegations set forth by the veteran herein, the 
Board finds that a VA examination, after a review of the 
entire claims file, would assist the Board in clarifying the 
extent of the veteran's disability and would be instructive 
with regard to the appropriate disposition of the 


issue under appellate review.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Accordingly, this 
matter must be remanded for an additional VA examination to 
ascertain the current severity of the veteran's service-
connected mood disorder.

The Board also notes that the RO last considered the issue on 
appeal in a supplemental statement of the case issued in 
January 2007.  Since that time, additional evidence, without 
a waiver of RO consideration, has been received in this 
matter which is relevant to the issue being addressed herein. 
Specifically, this evidence includes reports of psychiatric 
treatment from February 2007 to April 2007.  Accordingly, the 
Board must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case. See 38 C.F.R. § 19.31 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected mood disorder since 
April 2007.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims 
folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any 


further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The RO must make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected mood 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to mood disorder: 
depressed mood; anxiety; suspiciousness; 
panic attacks; sleep impairment; memory 
loss; flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF 
score, together with an explanation of 
what the 


score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the January 2007 supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After 


the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

